       Case 2:21-cv-02231-EFM-TJJ Document 20 Filed 08/23/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


TAMATHA L. HENNESSEY,                            )
                                                 )
                        Plaintiff,               )
                                                 )
v.                                               )
                                                 )       Case No: 21-cv-2231-EFM-TJJ
UNIVERSITY OF KANSAS                             )
HOSPITAL AUTHORITY,                              )
                                                 )
                        Defendant.               )

                                                ORDER

        This case is before the Court on Plaintiff’s Motion for Appointment of Counsel (ECF No.

4) and Plaintiff’s renewed motion to appoint counsel (ECF No. 19). While a defendant in a criminal

action has a constitutional right to be represented by an attorney, it is well settled that a party in a

civil action has no right to appointment of counsel.1 In cases where the plaintiff has been granted

in forma pauperis status, the court “may request an attorney to represent any person unable to

afford counsel.”2 The appointment of counsel under 28 U.S.C. § 1915(e)(1) is a matter within the

discretion of the district court. 3 In determining whether to appoint counsel under Section

1915(e)(1), the district court may consider a variety of factors, including: (1) the merits of the

litigant’s claims, (2) the nature of the factual issues raised in the claims, (3) the litigant’s ability to




        1
          See Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989) (“There is no constitutional
right to appointed counsel in a civil case.”).
        2
            28 U.S.C. § 1915(e)(1).
        3
          Johnson v. Johnson, 466 F.3d 1213, 1217 (10th Cir. 2006) (a district court has
discretion to request an attorney to represent a litigant who is proceeding in forma pauperis
under 28 U.S.C. § 1915(e)(1)).
       Case 2:21-cv-02231-EFM-TJJ Document 20 Filed 08/23/21 Page 2 of 3




present his/her claims, and (4) the complexity of the legal issues raised by the claims.4 “The burden

is on the applicant to convince the court that there is sufficient merit to his claim to warrant the

appointment of counsel.”5

       Recognizing that Congress did not provide any mechanism for compensating appointed

counsel in civil cases, the Tenth Circuit Court of Appeals has cautioned courts to make

“[t]houghtful and prudent use of the appointment power . . . so that willing counsel may be

located without the need to make coercive appointments.”6 The Court’s form motion requires the

party requesting the appointment of counsel to confer with at least five attorneys regarding legal

representation and to list those attorneys in the motion. This Court rarely grants motions for

appointment of counsel in civil cases brought by pro se litigants.

       Reviewing the Complaint and motion for appointment of counsel under the above-

referenced factors, the Court finds that Plaintiff’s request for appointment of counsel should be

denied at this time. Plaintiff has shown that she has conferred with at least five attorneys. But the

factors all weigh against appointment. First, Defendant has raised serious jurisdictional questions

with Plaintiff’s claims. Second, the factual issues do not appear to be complicated. Third,

Plaintiff’s Complaint shows an ability to present her claims. And fourth, the legal issues do not

present an unusual amount of complexity; this is a case alleging negligent supervision of an

employee. The Court finds no reason justifying appointment of counsel.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Appointment of Counsel




       4
           Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995).
       5
       Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (quoting
McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985)).
       6
           Castner v. Colo. Springs Cablevision, 979 F.2d 1417, 1420 (10th Cir. 1992).
       Case 2:21-cv-02231-EFM-TJJ Document 20 Filed 08/23/21 Page 3 of 3




(ECF No. 4) is denied.

       IT IS FURTHER ORDERED that Plaintiff’s renewed motion to appoint counsel (ECF

No. 19) is denied as moot.

       Dated in Kansas City, Kansas, this 23rd day of August, 2021.




                                                                  Teresa J. James
                                                                  U.S. Magistrate Judge
